Citation Nr: 0829893	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-40 687	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive 
pulmonary disease (COPD), claimed as asthma and emphysema.  



REPRESENTATION

The veteran represented by:  Maryland Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that denied service connection for emphysema and asthma.  The 
Baltimore, Maryland RO retains jurisdiction over the 
veteran's claim.

The veteran was denied service connection for COPD in an 
unappealed rating decision in February 1996.

In the June 2003 rating decision, the RO denied service 
connection for emphysema and asthma on the merits without 
considering whether new and material evidence had been 
submitted.  A claim based on a new diagnosis can be decided 
without reference to prior final denials.  Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) (holding claim based on new 
diagnosis was a new claim for jurisdictional purposes).

In this case the record does not reflect any new diagnoses.  
Further, emphysema and asthma are forms of the previously 
denied COPD.  Dorland's Illustrated Medical Dictionary 387 
(26th ed. 1981).

The Board has a jurisdictional responsibility to consider 
whether new and material evidence has been submitted to 
reopen a claim, regardless of actions by the RO.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Thus, the 
Board must initially determine whether new and material 
evidence has been submitted. 

Per the veteran's request, a hearing before the Board was 
scheduled in April 2005, but he failed, without explanation, 
to appear.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2007).  In September 2006, the Board 
remanded the case for additional development.  


FINDINGS OF FACT

1.  In February 1996, the RO denied the veteran's claim for 
service connection for COPD.  

2.  The additional evidence received since that February 1996 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying the veteran's 
claim for service connection for COPD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held, with regard to a petition to reopen a finally 
decided claim, the VCAA requires VA to provide the veteran 
with notice of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial (i.e., 
material evidence).  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO sent VCAA notice letters to the veteran in April 2003 
and September 2006.  Because the April 2003 letter did not 
comply with the Court's holding in Kent, the Board remanded 
the claim in September 2006 and instructed the agency of 
original jurisdiction (AOJ) to provide adequate VCAA notice.  
The September 2006 letter notified him that new and material 
evidence was required to reopen his claim for service 
connection and told him the reasons for the prior denial.  
The letter also provided him with notice of the evidence 
required to substantiate the element or elements that were 
found insufficient in the previous denial, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letter also specifically requested that 
he submit any evidence in his possession pertaining to the 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in April 2003 and September 2006.  
The September 2006 letter also provided notice as to the 
fourth and fifth elements outlined in Dingess.   

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in April 2003, prior to the RO's decision in June 
2003.  There was a timing deficiency with regard to the 
September 2006 notice.  This timing deficiency was cured, 
however, by readjudication of the claim in an April 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

The veteran's service treatment records (STRs) and private 
medical records from Dr. Fleury were already of record when 
he filed his petition to reopen the previously denied claim.  
In developing his claim, the RO obtained VA treatment records 
and private medical records from Dr. Travitz.  The RO also 
requested and obtained information regarding the veteran's 
exposure to mustard gas and Lewisite from the Department of 
Defense (DOD).  In addition, although not required unless new 
and material is received, a VA examination was provided in 
May 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Reopening the Claim for Service Connection for COPD

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has contended that his respiratory disorder is a 
result of exposure to mustard gas.  Exposure to certain 
specified vesicant agents during active military service, 
together with the subsequent development of certain diseases, 
is sufficient to establish presumptive service connection in 
the following circumstances:  (1) full-body exposure to 
nitrogen or sulfur mustard during active military service, 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or COPD; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (2007).

More recently, the veteran has contended that his respiratory 
disorder is a result of exposure to asbestos.  There is no 
statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular since have been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, 
an opinion by VA's Office of General Counsel (OGC) discussed 
the proper way of developing asbestos claims.  See VAOPGCPREC 
4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  

Service connection for COPD was denied by the RO in February 
1996.  The veteran did not file a timely substantive appeal, 
the RO closed the appeal; and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 19.32, 20.200, 
20.1103.  There must be new and material evidence since that 
decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claims to 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In August 1995, the veteran filed his original claim for 
service connection for emphysema, which he contended was a 
residual from mustard gas exposure (VA Form 21-526).  His 
STRs were unremarkable for mustard gas exposure, including 
any complaints of or treatment for a respiratory disorder.  
Chest X-rays during military service were negative.  

An April 1988 private pulmonary function test (PFT) showed 
results consistent with chronic bronchitis or possibly 
asthma.  A July 1991 PFT showed mixed obstructive/restrictive 
process and an August 1993 PFT showed moderate obstruction.  
In a September 1995 letter, Dr. Fleury said the veteran had 
been receiving care for COPD since 1988.

In an October 1995 statement, the veteran said he was exposed 
to mustard gas during basic training at Sampson Naval 
Training Station, New York. 

In a February 1996 rating decision, the RO denied service 
connection for COPD because there was no evidence that the 
veteran had full-body exposure to mustard gas or Lewisite 
during military service or that his COPD was otherwise 
incurred in or related to his military service.  

VA treatment records dated from February 2001 to December 
2001 show continued treatment for COPD and a 50-year history 
of smoking cigarettes.  The veteran quit smoking in 1988.  

In August 2002, the veteran filed a petition to reopen his 
claim for service connection for COPD, claimed as emphysema 
and asthma (VA Form 21-526).  

Treatment records from Dr. Travitz dated from March 1988 to 
March 2002 show continued treatment for COPD.  The report of 
an April 1999 visit indicates the veteran reported a 52-year 
history of smoking and occupational exposure to asbestos.  

In a May 2003 letter, DOD's Defense Manpower Data Center 
(DMDC) reported that the veteran was not in the agency's 
database as a veteran who was exposed to mustard gas or 
Lewisite during World War II and that this type of testing 
was not conducted at Sampson Naval Training Station.  DMDC 
did state that participation in standard chemical warfare 
defense training was required as part of military training 
programs during World War II and outlined three possible 
scenarios that may have been used during training.  DMDC 
added that research has not indicated a causal relationship 
between these training exercises and adverse health 
conditions.

In his November 2003 notice of disagreement (NOD), the 
veteran said that he had been exposed to mustard gas at 
Sampson Naval Training Station.  In a March 2004 statement, 
he said he worked as a pipefitter after military service and 
was exposed to a lot of dust while working at a power plant.  

In April 2004, the RO obtained the veteran's military 
personnel records.  The records indicate that he served on 
the U.S.S. Absecon.  The records are unremarkable for any 
exposure to mustard gas or any mention of a respiratory 
disorder during military service.

The report of a May 2004 VA examination indicates the veteran 
reported that he worked as a deckman during military service, 
but did not work in the boiler room.  He said he worked as a 
plumber for 15 years after military service and then as a 
pipefitter for 35 years.  He said that he had a 20-year 
history of smoking up to one pack of tobacco cigarettes per 
day.  He said that he was exposed to asbestos while working, 
but the VA examiner noted that he had not been given a 
diagnosis of asbestosis.  The diagnosis was COPD.  

VA treatment records dated in June 2004 indicate that a chest 
X-ray revealed bi-apical parenchymal scarring with a more 
focal scar within the right middle lobe.  There were no 
pulmonary infiltrates, pulmonary nodules or masses.  Central 
airways were clear and patent without evidence of 
endobronchial mass or lesion.  

In an August 2004 statement, the veteran said that he served 
on the U.S.S. Absecon in 1942 and cleaned compartments.  He 
said he slept 8 inches from asbestos-covered pipes and that 
he had breathing difficulties during service.  

In his October 2004 substantive appeal (VA Form 9), the 
veteran reported that he believed he was exposed to asbestos 
during his military service and that this was the cause of 
his emphysema and asthma.  He said that the pipes running 
through the ship were insulated in asbestos.  

The evidence received since the February 1996 rating decision 
does not establish that the veteran was exposed to mustard 
gas or that his COPD was incurred in or is otherwise related 
to his military service.  Treatment records have shown an 
ongoing diagnosis of COPD since 1988.  He has raised a new 
theory with regard to the etiology of his COPD (exposure to 
asbestos), but a new theory of entitlement does not 
constitute a new claim and new and material evidence is 
required to reopen the claim.  Ashford v. Brown, 10 Vet. App. 
120, 124 (1997).  Although he has reported asbestos exposure 
during both military service and civilian life, a diagnosis 
of asbestosis has not been given and there is no competent 
evidence relating COPD to in-service asbestos exposure 
(setting aside the fact that the veteran apparently had post-
service asbestos exposure).  The additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  For this reason, it is not 
material.  

The evidence is not evenly balanced so as to give rise to 
reasonable doubt.  38 U.S.C.A. § 5107(b).  The application to 
reopen the claim for service connection for COPD, claimed as 
emphysema and asthma, must be denied because new and material 
evidence has not been received.


ORDER

The petition to reopen the claim for COPD, claimed as 
emphysema and asthma, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


